Appellant was charged by indictment in the Criminal District Court No. 2 of Dallas County with unlawfully acquiring certain personal property in the way of dry goods belonging to C. H. Dollison, with fraudulent intent, by giving and drawing a certain check upon the Mercantile Bank  Trust Company of Dallas, Texas, and convicted upon said indictment in said court on the 5th day of October, 1923, and his punishment assessed at two *Page 260 
years confinement in the penitentiary; from which conviction and judgment he has appealed to this court, and assigned errors as set out in his bills of exceptions Nos. 1 to 8, inclusive.
The appellant has not favored this court with any brief citing us to any authorities sustaining his contentions as set out in his bills.
We have carefully examined the record in this case, and find most of the bills of exception are prepared in question and answer form. Art. 846, C. C. P. explicitly declares:
"Provided, that such stenographer's report, when carried into the Statement of Facts or Bills of Exception, shall be condensed so as not to contain the questions and answers, except where in the opinion of the judge such questions and answers may be necessary in order to elucidate the fact or question involved."
Under this statute this court has repeatedly held that it can not and will not consider bills of exception in question and answer form.
We find no error in the remaining bills of exceptions.
The court's general charge, together with charge No. 2 given at the request of appellant, seem to cover all phases of this case.
Failing to find any error in the record, we affirm the judgment of the lower court.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.